                                                               June 29, 2021

By ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re: United States v. Marino Ortega, 13 Cr. 814 (JMF)

Honorable Judge Furman:

With the consent of the Government, I write to respectfully request an extension of the schedule
for filing a motion for compassionate release. After conferring with the Government, I respectfully
request the Defense’s motion be due on Friday, July 16, 2021 and the Government’s response be
due on Friday, July 30, 2021. The parties are working together to secure Mr. Ortega’s medical
records and other relevant documents from the Bureau of Prisons, and believe the requested
schedule will permit those records to be obtained for inclusion in the briefing.

Thank you for considering this request.

                                     Respectfully submitted,

                                     /s/ Christopher Flood
                                     Christopher Flood
                                     Assistant Federal Defender
                                     212.417.8734


cc: Negar Takeei, AUSA (by ECF)




           Application GRANTED. The Clerk of
           Court is directed to terminate Docket No.
           94. SO ORDERED.



                                  June 29, 2021
